Opinion by
Mr. Justice Mestbezat,
There was ample evidence in this case to charge the borough with constructive notice of the obstruction in the street which caused the injury to the plaintiff. Three or four witnesses testified that the board in the mortar box, which was the cause of the injury, had been there for at least three or four weeks prior to the time of the accident. The mortar boxes were on a much traveled street of the borough, and it was clearly the duty of the officials, having notice of their existence, to cause *230the obstruction to be removed. In this case it was not done, and if the jury found that the officials had notice of the obstruction the borough’s liability necessarily followed.
We think it clear under our authorities that the defendant would have been entitled to a non-pros of the action if it had made an application on February 15, 1905, prior to the plea entered by its counsel. The authorities on this point are numerous and all in accord. In analogy to tbe statute of limitations, a plaintiff must prosecute his action without unreasonable delay, or a presumption of abandonment will arise which will entitle the defendant to a non-pros. But considering this to be the rule and that the defendant in this case would have been entitled, by reason of the laches of the plaintiff in prosecuting the case, to have had a compulsory nonsuit entered, the action of Mr. Farrell in entering a plea of not guilty was a waiver of such right. While the right to a nonsuit cannot be questioned, it is equally clear that a defendant may waive the right and assent to a trial of the cause. In entering the plea, it must be assumed that the borough was willing to waive its right to a non-pros.
On the rule taken by the defendant to show cause why a nonsuit should not be entered, the defendant took depositions. It there attempted to show that Mr. Farrell, who entered the plea in the case, did not have authority to do so. But the evidence failed of its purpose. It was clearly shown that he had been regularly retained as the attorney for the borough for about five years, and that his official relations with it did not expire until some days after he had pleaded to the plaintiff’s statement. In the absence of evidence showing that his authority was restricted and that it did not authorize him to plead, prosecute or defend any litigation to which the borough was a party, the presumption is that he had such authority. The evidence of the defendant taken on the rule went no further than to show that when an action was brought against the borough it was usually reported to the borough council and instructions were given to the attorney as to what action to take. That, however, was not the universal practice. This case, however, had been pending for about ten years and if a plea was to be entered there can be no doubt in the absence of evidence to the contrary that the borough attorney was the *231proper official to do it. It is not alleged or claimed that he had been forbidden to exercise such authority; in fact the borough officials testified that they had no knowledge of the pendency of the action until some months after the case had been put at issue by entering a plea.
If, as claimed by the defendant, Mr. Farrell exceeded his authority and acted contrary to the interests of the borough and his duty as its attorney in entering the plea, the borough must look to him for redress and cannot successfully defend this action on that ground. Mr. Farrell, like every other attorney, was bound to use the utmost good faith towards his client and use his skill and ability as an attorney for the best interests of his client in the litigation pending between the borough and Munley. If he failed in this duty to the borough, and by reason of negligence or any other misconduct on his part it suffered thereby, he is responsible. That question does not arise in this case and cannot be interposed as a defense.
For the reasons above given we are compelled to affirm this judgment.
The judgment of the court below is affirmed.